Opinion issued December 16, 2014.




                                     In The

                              Court of Appeals
                                     For The

                          First District of Texas
                           ————————————
                              NO. 01-14-00841-CV
                           ———————————
   INFINITY CAPITAL II, LLC, INFINITY CAPITAL, LLC, LAURIE A.
    MCRAY, AND MCRAY MONEY MANAGEMENT, LLC, Appellants
                                        V.
                  STRASBURGER & PRICE, LLP, Appellee



                   On Appeal from the 281st District Court
                            Harris County, Texas
                      Trial Court Case No. 2014-32348



                         MEMORANDUM OPINION

      Appellants, Infinity Capital II, LLC, Infinity Capital, LLC, Laurie A.

McRay, and McRay Money Management, LLC, have filed a motion to dismiss the

appeal. No other party has filed a notice of appeal, and no opinion has issued. See
TEX. R. APP. P. 42.1(a)(1), (c). Further, although appellants failed to include a

certificate of conference in their motion, more than 10 days have passed and no

party has responded to the motion. See TEX. R. APP. P. 10.1(a)(5), 10.3(a).

      Accordingly, we grant the motion and dismiss the appeal. See TEX. R. APP.

P. 42.1(a)(1), 43.2(f). We dismiss all other pending motions as moot.



                                 PER CURIAM


Panel consists of Justices Jennings, Sharp, and Massengale.




                                         2